Citation Nr: 1145939	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-29 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for osteoporosis and residuals of fractures of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 10, 1976 to March 25, 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran requested a hearing before the Board in September 2007.  He was scheduled for Board's hearings in August 2009 and December 2009 and failed to report for both.  In a December 2009 written statement, the Veteran's representative indicated that it had attempted to communicate with the Veteran, as had the RO.  However, the Veteran had not provided any feedback to either of them.  The Veteran's representative did not know the circumstances affecting the Veteran's inability to return this communication.  The representative requested that VA not schedule any more Board hearings and, instead, send the Veteran's claims folder directly to the Board.  The Board, therefore, deems the Veteran's hearing request withdrawn.


FINDING OF FACT

The competent evidence shows that the Veteran's osteoporosis and residuals fractures of both feet were not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 for osteoporosis and residuals of fractures to both feet are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a May 2006 letter, the RO informed the Veteran of what evidence VA would seek to provide and what evidence the Veteran was responsible for providing.  He was informed of what the evidence needed to show in order to substantiate his claim.  That letter also contained notice regarding disability ratings and effective dates, pursuant to the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claim was initially adjudicated in October 2006.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured all of the pertinent medical records identified by the Veteran.  The Board obtained a VHA opinion in September 2011.  The opinion was provided by a VA physician, in consultation with a specialist, who reviewed the claims file and provided opinions based upon stated rationales, which included evidence from the Veteran's claims file and accepted medical practices.  The Board finds that it is adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

The Veteran's contends that he was prescribed steroids for his chronic obstructive pulmonary disease (COPD), which caused him to development osteoporosis that then caused him to have fractures of both feet.  He has also asserted that the treatment he received from VA did not provide him with information regarding how steroids could affect his bones or the proper vitamins and calcium needed to counteract the development of osteoporosis.

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151. 

The regulations provide that benefits under 38 U.S.C.A. § 1151(a)  for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361. 

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1). 

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The evidence shows that the Veteran was admitted to the VA hospital in August 2003 for exacerbation of COPD and was prescribed tapered prednisone.  In October 2003, he was put on intravenous steroids.  At the end of October 2003, the Veteran was discharged and prescribed tapering prednisone for outpatient treatment.  No calcium or multivitamin was noted to be prescribed at the time.  In December 2003, the Veteran was again discharged from treatment and prescribed tapering steroids.

A December 2005 VA outpatient record shows that the Veteran reported having fractured a bone in his left foot in November 2005.

A March 2006 VA treatment record indicates that a diagnosis scan was performed, which confirmed that the Veteran had osteoporosis secondary to the steroids used to treat COPD exacerbation.  At that time, the Veteran was prescribed a multivitamin and calcium for his bones.  Such medications were again listed in the Veteran's prescriptions in a September 2006 VA record.

In September 2011, the Board obtained a VHA opinion with regard to this matter.  The VA physician reviewed the record in consultation with the chief of endocrinology.  The VA physician opined that the VA was not careless or negligent, did not lack proper skill, and did not have an error in judgment or similar instance of fault in prescribing prednisone or other steroids to treat the Veteran.  The VA physician indicated that the Veteran required aggressive therapy for frequent episodes of COPD, which was exacerbated by the Veteran's continued use of cigarettes.  The Veteran had to be hospitalized several times for his COPD, and the use of prednisone and other steroids is the standard of practice for this situation.  To have done otherwise would have been malpractice.

As to whether the VA was careless, negligent, lacked proper skill, had error in judgment or similar instance of fault by not prescribing or recommending a multivitamin or calcium supplement to counter the effects of the prednisone or other steroids, the VA physician said that there was not.  He stated that there was no clinical evidence that calcium, vitamin D, or other supplements would prevent osteoporosis caused by prednisone or other steroids.

When asked whether the Veteran's development of osteoporosis was an event not reasonably foreseeable by a reasonable healthcare provider, the VA physician indicated that the development of osteoporosis was a multifactorial affair.  The use of some medications could accelerate its development but others may be unaffected by the same medications.  One factor, such as the use of steroids, is rarely the sole risk factor in any case of osteoporosis.

Based on the evidence of record, the Board finds that entitlement to benefits under the criteria of 38 U.S.C.A. § 1151 for osteoporosis and residuals of fractures of both feet is not warranted.  First, the Board notes that the only competent opinion of record as to this matter was provided by the VHA physician in September 2011.  The Veteran is a layperson and has not been shown to have any specialized medical training or knowledge.  In this case, where the determination turns on a question of whether there was careless, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in prescribing steroids for COPD and not prescribing a multivitamin or calcium supplements, the Veteran's opinion is not competent.  Here, the finding of whether the treatment was proper is not knowledge available to a layperson, as it involves the proper treatment ascribed to exacerbations of COPD and the effectiveness of supplements in preventing osteoporosis.  This is information only knowable to those with specialized training.  As such, the Veteran's opinion is not competent in this matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Instead, the Board must turn to the opinion provided by the VHA physician, who reviewed the claims file, consulted with the chief of endocrinology, and provided conclusions and opinions based upon stated rationales.  This opinion is found to be adequate and is afforded significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In that opinion, the VHA examiner indicated that steroids can be one contributing factor to the development of osteoporosis, a statement that is also implied in the March 2006 VA treatment record that first contains a diagnosis of osteoporosis.  Nevertheless, VA was not negligent, careless, or at fault in any way in prescribing the steroids or in not recommending that the Veteran take a multivitamin or calcium supplement at that time.  The VHA physician provided a rationale for both conclusions, indicating that using steroids to treat COPD was standard practice, and there was no evidence that any supplements can counter the development of osteoporosis.

Given that the weight of the probative evidence is against the Veteran's claim of entitlement to compensation under the criteria of 38 U.S.C.A. § 1151 for osteoporosis and residuals of fractures of both feet, which are shown to be related to his osteoporosis, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation benefits pursuant to 38 U.S.C.A. § 1151 for osteoporosis and residuals of fractures of both feet is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


